DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2022 has been entered.


Allowable Subject Matter

Claims 21-40 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  
In regards to independent claim 21, none of the cited prior art alone or in combination provides motivation to teach “wherein: both the first transparency value and the second transparency value are gradually changed during a particular time period simultaneously; changing the first transparency value and the second transparency value includes changing the values by a plurality of increments at a constant speed over the particular time period” as the references only teach changing of transparency level for points within the display as well as multiple layers regarding graphic and image content, however the references do not explicitly detail the methodology for transitioning independent layers simultaneously and at a consistent speed in opposing fashion regarding changing of transparent and non-transparent values over a given period of time, in conjunction with the remaining features of claim 21 for generating color tween animation.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claims 28 and 36, these claims recite a limitation similar in scope to that of claim 21, and thus the claim is allowed under the same rationale as provided above.
In regards to dependent claims 22-27, 29-35, and 37-40, these claims depend from allowed base claims 21, 28, and 36, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2013/0120444 A1 – Reference is of particular relevance as it discloses performing animations that cross different windows in which to perform the interwindow animation, a transparent overlay window may be located over the windows that the visual element moves between. The visual element is then animated in the transparent overlay across the two windows.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TERRELL M ROBINSON/Examiner, Art Unit 2619